Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Kolthoff Caraballo.
En estas circunstancias tengo que coincidir con la deci-sión de la mayoría de declarar “no ha lugar” por tardía la solicitud de la Asociación de Periodistas de Puerto Rico (ASPRO) et al. Distinto al caso del exalcalde de Cidra, el Sr. Ángel “Wiso” Malavé Zayas, los gremios de la Prensa, sin ninguna explicación, han comparecido extremada-mente tarde a hacer su solicitud.
Los que hemos tenido la experiencia de presidir un jui-cio de este tipo, sabemos que el día de dar las instrucciones al Jurado y enviar esos ciudadanos a cumplir con su deber de deliberar, es complicado y extremadamente delicado. Tal aspecto indefectiblemente se agrava en casos de amplia cobertura mediática, como ha sido el del Sr. Pablo Casellas Toro. En ese contexto no me parece prudente ni sabio aña-dir a última hora un aspecto adicional al ya delicado proceso. Sencillamente, en el balance de intereses, esta vez conviene denegar lo solicitado.
No hay duda de que, hasta el momento y en un análisis preliminar, la cobertura en vivo por parte de los medios en todas las instancias que la hemos permitido en forma experimental, ha estado a la altura de lo que se esperaba. Asimismo, estoy convencido de que este resultado obedece en parte a que tal cobertura no ha sido el fruto de la impro-*85visación, sino de la buena planificación y el esfuerzo de todos los profesionales involucrados, tanto por parte de los medios como de esta augusta Rama. No debemos arriesgar tal trayectoria. Como se le atribuye al célebre Emperador: “vísteme despacio que voy de prisa”.
Por todo lo anterior, estoy conforme.